                               Case 17-16107    Doc 53     Filed 03/25/20   Page 1 of 3
Entered: March 25th, 2020
Signed: March 24th, 2020

SO ORDERED




                                          UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF MARYLAND
                  IN THE MATTER OF:

                  Brenda Wood                                         Case No.: 17-16107
                                                                      Chapter 13

                                DEBTOR(S)


                  Servis One, Inc. dba BSI Financial Services,
                  Inc.

                           MOVANT
                            vs.
                  Brenda Wood

                  Roslyn Wright, non filing codebtor

                                RESPONDENT(S)


                            CONSENT ORDER AND STIPULATION MODIFYING AUTOMATIC STAY
                  TO THE HONORABLE, THE JUDGE OF SAID COURT:

                         Upon consideration of the foregoing Motion Seeking Relief from Automatic Stay, the
                  parties having reached an agreement, and good cause having been shown, by the United States
                  Bankruptcy Court for the District of Maryland.




                                                                 1
           Case 17-16107       Doc 53    Filed 03/25/20     Page 2 of 3

       ORDERED that the Automatic Stay be, and it is, hereby terminated, by default as to the
Co-Debtor, and by Consent as to the Debtor, pursuant to 11 U.S.C. 362(d), to permit Movant,
its assigns and/or successors, to commence foreclosure proceedings in the Circuit Court for
Baltimore City, Maryland against the real property and improvement known as 7813
Cornerstone Way, Windsor Mill, MD and that the successful purchasers shall take possession
of the same; and be it further

      ORDERED that the relief granted in the immediately proceeding paragraph be, and the
same is hereby stayed, provided that the Debtor(s):
      1. Resume(s) making regular monthly payments on March 1, 2020, of $1744.45 or as
adjusted for escrow changes and continue thereafter, as well as all other conditions and
obligations under the terms of the Deed of Trust or Mortgage, and

      2. Make(s) a payment of $803.80 for (6) months beginning February 15, 2020 , and
continue through July 15, 2020. The total post-petition arrearage due from December 1, 2019
to February 1, 2020 is $4822.70 which includes $1031.00 bankruptcy legal fees and $1441.78
in suspense.

      Payments should be mailed to:
               Servis One, Inc. dba BSI Financial Services, Inc.
               314 South Franklin Street
               Titusville, PA 16354
               Attn: Bankruptcy Department
       Should the Debtor(s) fail to make any payment when due or should any payment be
returned for insufficient funds, Movant shall file a Notice of Default with the Court. Said
Notice shall provide copies to the Debtor(s) and Debtor(s)' attorney and allow the Debtor(s)
ten (10) days from the date the Affidavit of Default is mailed to cure two (2) default(s) under
this agreement. Any cure of an Affidavit of Default must be made in the form of a certified or
cashier's check, or Western Union Quick Collect. No right shall be given to cure any ensuing
default. In the event of a subsequent default and upon notice to Debtor(s), Debtor(s)' counsel
and the Court the stay shall automatically terminate.

      The fourteen (14) day stay of Bankruptcy Rule 4001(a)(3) is waived.

      The parties agree that if the Debtor(s) converts this case to a Chapter 7, the Movant may
immediately exercise all rights provided by the security instruments referenced in this Order
and applicable state law.


/s/Edward
___________________________________
          C. Christman, Jr.                      /s/ Richard J. Rogers
                                                 ___________________________________
Edward C. Christman, Jr., Esquire                Richard J. Rogers, Esquire
Attorney for Debtor                              Cohn, Goldberg & Deutsch, LLC
                                                 600 Baltimore Avenue, Suite 208
                                                 Towson, MD 21204
                                                 410-296-2550
                                                 Fax: 410-296-2558
                                                 Email: bankruptcyecf@cgd-law.com
                                                 Federal Bar #: 01980 (MD)

                                                 2
             Case 17-16107    Doc 53     Filed 03/25/20     Page 3 of 3

                                                 Attorney for Movant

       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures
represented by the /s/________ on this copy reference the signatures of consenting parties on
the original consent order.

                                                 ___________________________________
                                                 /s/ Richard J. Rogers
                                                 Richard J. Rogers, Esquire
                                                 Cohn, Goldberg & Deutsch, LLC
                                                 600 Baltimore Avenue, Suite 208
                                                 Towson, MD 21204
                                                 410-296-2550
                                                 Fax: 410-296-2558
                                                 Email: bankruptcyecf@cgd-law.com
                                                 Federal Bar #: 01980 (MD)
                                                 Attorney for Movant
Copies to:
Brenda Wood
7813 Cornerstone Way
Windsor Mill, MD 21244

Roslyn Wright
7813 Cornerstone Way
Windsor Mill, MD 21244
and respondent(s)' counsel:
Edward C. Christman, Jr., Esquire
810 Gleneagles Court, Suite 301
Towson, MD 21286
Rebecca A. Herr, Trustee
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401
Cohn, Goldberg & Deutsch, LLC
600 Baltimore Avenue, Suite 208
Towson, MD 21204
                                          End of Order




                                                 3
